 
EXHIBIT 10.6
(English Translation)


Gas supply pipeline construction contract


Party A: Dalian LuBo Real Estate Development Co.,Ltd.
Party B: Tianjin Sing Ocean Public Utility Development Co.,Ltd.
 
1.  Project Profile:
 
1.1 Project name: gas supply for Lubo residential district
 
1.2 Project location: the south side stadium
 
1.3 Project scope: pipeline work, household access and ignition
 
1.4 Total project services package: 290 household, RMB2000 per household
 
1.5 Contract price: RMB580,000


2.  Governing Law
 
Contract law of PRC


3.  Party A’s obligation
 
3.1 Party A is responsible for fire resistance application and related expenses
from fire departments and public security.
 
3.2 Party A is responsible for all related in-site transportation road work to
meet construction need.
 
3.3 Party A is responsible for handling water, electricity, sewage, heat before
construction. Ensure its accessibility and pay all related expenses.
 
3.4 Party A is responsible for proving temporary accommodation for construction
workers, water, and electricity for construction purpose. Party B shall pay for
such costs.
 
3.5 Party A must grant to Party A the exclusivity of the project under this
contract.


4.  Party B’s obligation
 
4.1 Party B is responsible to commission a qualified authority for project
survey and project design.
 
4.2 Party B must construct in compliance with drawing. And the Party A shall
give necessary assistance, to avoid the damage of surrounding building and
underground pipeline. If such damage occurs, the Party B is binding.
 
4.3 The quality of all equipments and construction material used shall comply
with the design standard.
 
4.4 Construction shall be subject to the supervision of the Party A and
supervisor.
 
4.5 Party B is responsible to organize commissioning after the completion of
construction, and shall inform the Party A 48 hours before the commissioning.
The Party A shall provide the necessary conditions for commissioning.
 
4.6 The Party B shall maintain the site clean during the construction period, in
compliance with the construction standard and Party A’s requests.
 

--------------------------------------------------------------------------------


 
5.  Payments for the project
 
The Party A shall pay for the project in accordance with the completion of the
actual project after the signing of the contract.


6.  Gas supply
 
6.1 The Party A grants lifelong gas supply right to the Party B. The Party B is
responsible for gas supply, management, maintenance, services, benefit and bear
all the rights and obligations independently.
 
6.2 The Party B shall ensure safe operation, stable pressure, uninterrupted gas
supply.
 
6.3 The Party B shall establish capable Q/C systems and strictly carry out the
job responsibility system
 
6.4 The Party B shall manage to arrange the devices maintenance at night to
avoid the gas usage peak and must give advance notice when it might affect the
lives of the residents.
 
7.  Construction commence time
 
The project plans to commence on Aug 10, 2007, and complete on Sept 20, 2007


8.     Dispute
 
In the event of any dispute between the parties during the execution of the
Contract, both parties shall work to solve it via friendly negotiations. If the
dispute is not settled, the parties may submit the dispute to local arbitration
committee for arbitration
 
9.     Breach
The breaking party shall completely remedy the violation and
pay liquidated damages.
 